G chuaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/10/2021. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Waragai does not disclose in “response to determining that the quantity of child nodes is within a firs range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes”.
In response to applicant’s argument, the examiner submits that Wang discloses branching factor b of a B+tree measures the capacity of nodes (e.g., the number of children nodes) for internal nodes in the tree. The actual number of children for a node, referred here as m, is constrained for internal node. The rood node is an exception: the root node is allowed to have as few as two children. For example, if the order of the B+tree is 7, each internal node (except for the root) can have between 4 and 7 children. Leaf nodes have no children, but are constrained so that the number of keys must be at least [b/2] and at most b-1. As records are added to or deleted from the B+tree. The record can be associated with a 
B+tree graph can have a minimum node size of two and maximum node size of five… (par [0027]). When an insert record operation is performed nodes can be proactively split while traversing down the B+tree, the node can be split in anticipation of the insertion operation requiring a splitting or a leaf node. When record 114 is insert into B+tree graph 100 a downward traversal of the graph is performed to determine where record 114 should be inserted. While traversing down the tree, each node can be analyzed to determine whether the node has the maximum number of entries. For example, node 102 has the maximum number of five entries, node 102 can be split as illustrated by B+tree graph 150 thus preventing an upward traversal of the B+tree to rebalance the tree (par [0028]). In resulting B+tree graph 150, node 102 has been split into node 102A and 102B and now root node 116 has been created and includes keys associated with nodes 102A and 102B. Record 114 has been inserted into leaf node 106 (par [0029]).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Pub No. 2013/0204902 A1), and in view of Waragai et al (U.S. Pub No. 2009/0232403 A1), and further in view of Kuszmaul et al (U.S. Pub No. 2008/0307181 A1).


As per claim 1, Wang discloses a computer-implemented method, comprising: 
obtaining a lock on a first node in a B+tree structure (Par [0025] lock root node); 
obtaining a lock on a second node, wherein the second node is a child node of the first node (par [0026] lock parent and children nodes); 

in response to determining that the quantity of child nodes is within a first range, while holding the first lock and the second lock (Par [0022-0025] Split node); and 
in response to determining that the quantity of child nodes is within a second range, while holding the first lock and the second lock (Par [0025, 0030-0031] merging node).
Wang discloses lock on node, merging and splitting node in B+ tree but silent about performing a splitting operation on the second node, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes; performing a merging operation on the second node, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child nodes.
However, Waragai discloses performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes; performing a merging operation on the second node, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child nodes (Par [0082] and fig 2. Joining connection from M nodes at a maximum and split portion for splitting into N node at a maximum).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).

Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.
However, Kuszmaul discloses providing a file system stored on one or more data storage devices as a Bɛ-tree structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang as modified by Waragai in order to provide an access the keys in a dictionary (Par [0065]).
As per claim 2, Wang discloses the computer-implemented method of claim 1, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). 
Wang does not disclose wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges an unlocked node.
However, Waragai discloses wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges (Par [0082, 0152].
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).As per claim 3, Wang discloses the computer-implemented method of claim 1, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0032-0033]).

However, Waragai discloses wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits (Par [0082]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).
As per claim 8, Wang discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
obtaining a lock on a first node in a tree structure (Par [0025] lock root node); 
obtaining a lock on a second node, wherein the second node is a child node of the first node (Par [0026] lock parent and children nodes);
 determining a quantity of child nodes of the second node (Par [0022]);
 in response to determining that the quantity of child nodes is within a first range, while holding the first lock and the second lock (Par [0022-0025] Split node); and 
in response to determining that the quantity of child nodes is within a second range, while holding the first lock and the second lock (Par [0025, 0030-0031] merging node).
Wang discloses lock on node, merging and splitting node in B+ tree but silent about performing a splitting operation on the second node, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes; performing a merging operation on the second node, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child nodes.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).
Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.
However, Kuszmaul discloses providing a file system stored on one or more data storage devices as a Bɛ-tree structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree roots at that non-leaf node, wherein the B-tree structure stores and provides access to the file system data for one or more virtual machines hosted on a computing device and stored on hardware data storage (Par [0026, 0031, 0043, 0062]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang as modified by Waragai in order to provide an access the keys in a dictionary (Par [0065]).
As per claim 9, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). 

However, Waragai discloses wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges (Par [0082, 0152].
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).As per claim 10, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0032-0033]).
Wang does not explicitly disclose wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits.
However, Waragai discloses wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits (Par [0082]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).
As per claim 15, Wang discloses an apparatus comprising: 
a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Par [0077]): 

obtain a lock on a second node, wherein the second node is a child node of the first node (par [0026] lock parent and children nodes); 
determine a quantity of child nodes of the second node (Par [0022]); 
in response to determining that the quantity of child nodes is within a first range, while holding the first lock and the second lock (Par [0022-0025] Split node); and 
in response to determining that the quantity of child nodes is within a second range, while holding the first lock and the second lock (Par [0025, 0030-0031] merging node).
Wang discloses lock on node, merging and splitting node in B+ tree but silent about performing a splitting operation on the second node, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes; performing a merging operation on the second node, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child nodes.
However, Waragai discloses performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child nodes; performing a merging operation on the second node, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child nodes (Par [0082] and fig 2. Joining connection from M nodes at a maximum and split portion for splitting into N node at a maximum).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).
Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang as modified by Waragai in order to provide an access the keys in a dictionary (Par [0065]).As per claim 16, Wang discloses the apparatus of claim 15, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). 
Wang does not disclose wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges an unlocked node.
However, Waragai discloses wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges (Par [0082, 0152].
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).
Wang does not explicitly disclose wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits.
However, Waragai discloses wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits (Par [0082]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Waragai into the teachings of Wang in order to increase of processing loads with high accuracy (Par [0048]).




Claims 4-5, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Waragai et al, and Kuszmaul et al, and further in view of BAE et al (U.S. Pub No. 2007/0233720 A1).
As per claim 4, Wang and Waragai do not explicitly disclose the computer-implemented method of claim 1, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).

As per claim 5, Wang and Waragai do not explicitly disclose the computer-implemented method of claim 4, further comprising: determining that the first buffer storing pending messages for the second node has reached a flush threshold; flushing one or more messages from the first buffer to the second buffers. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Waragai in order to reduce update cost (Par [0008]).    
As per claim 11, Wang and Waragai do not explicitly disclose the non-transitory computer-readable medium of claim 8, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Waragai in order to reduce update cost (Par [0008]).    
As per claim 18, Wang and Waragai do not explicitly disclose the apparatus of claim 15, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by in order to reduce update cost (Par [0008]).    .


Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Waragai et al, , and Kuszmaul et al, and BAE et al, and further in view of Robin et al (U.S. Pub No. 2012/0039174 A1).
As per claim 6, Wang discloses the computer-implemented method of claim 5, further comprising: recursively performing flush operations each child node of the second node (par [0004]). 
Wang, Waragai and BAE do not explicitly disclose performing flush operations, with buffers that have reached the flush threshold.
However, Robbin discloses performing flush operations, with buffers that have reached the flush threshold (par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Waragai and BAE in order to improve performance efficiency (Par [0007]).As per claim 7, Robin discloses the computer-implemented method of claim 6, wherein the flush threshold occurs when a buffer is half full (Par [0035]). As per claim 13, Wang discloses the non-transitory computer-readable medium of claim 12, the method 
Wang, Waragai and BAE do not explicitly disclose performing flush operations, with buffers that have reached the flush threshold.
However, Robbin discloses performing flush operations, with buffers that have reached the flush threshold (par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Waragai and Waragai in order to improve performance efficiency (Par [0007]).As per claim 14, Robin discloses the non-transitory computer-readable medium of claim 13, wherein the flush threshold occurs when a buffer is half full (Par [0030]). As per claim 20, Robin discloses the apparatus of claim 19, wherein the flush threshold occurs when a buffer is half full (Par [0020]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 17, 2022
/THU N NGUYEN/Examiner, Art Unit 2154